PD-0564-16                                            PD-0564-16
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 5/20/2016 10:36:54 AM
                                                               Accepted 5/20/2016 3:16:08 PM
                                                                               ABEL ACOSTA
                            No. _____________                                          CLERK
                                    In the
                          Court of Criminal Appeals
                                  At Austin
                          ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                            No. 14-15-00254-CR

                                      In the
                               Court of Appeals
                                     for the
                         Fourteenth District of Texas
                                   at Houston

                           ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                                 No. 1396938
May 20, 2016                In the 178th District Court
                              Harris County, Texas

                           ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                         ALFREDO RAMIREZ
                                    Appellant
                                      V.
                         THE STATE OF TEXAS
                                     Appellee
                            ⎯⎯⎯⎯♦⎯⎯⎯⎯

        APPELLANT’S MOTION FOR EXTENSION OF TIME
                  WITHIN WHICH TO FILE
           PETITION FOR DISCRETIONARY REVIEW

                            ⎯⎯⎯⎯♦⎯⎯⎯⎯

 TO THE HONORABLE COURT OF APPEALS:

       APPELLANT, Alfredo Ramirez, pursuant to TEX. R. APP. P. 68.2(c)

 moves for an extension of time within which to file its petition for

 discretionary review.    In support of its motion, appellant submits the

 following:
      1.     Appellant was charged with felony assault on a family member by
             impeding breathing.
      2.     A jury found Appellant guilty and the Court sentenced him on
             March 2, 2015 to 20 years confinement in the Texas Department
             of Corrections Institutional Division.
      3.     A unanimous panel of the Fourteenth Court of Appeals rendered
             judgment in an unpublished opinion on April 21, 2016, affirming
             appellant’s conviction and sentence.

      4.     Appellant’s petition for discretionary review is due May 21, 2016.
      5.     Appellant seeks an extension, in accordance with TEX. R. APP.
             P. 68.2(c), until June 21, 2016, to file its petition for discretionary
             review. This is appellant’s first request for an extension.

      6.     Petitioner is presently incarcerated in TDCJ and counsel needs
             additional time to prepare his petition for discretionary review due
             to her current caseload. Appellant’s petition is not for purposes of
             delay, but so that justice may be done.

      WHEREFORE, the Appellant prays that this Court will grant the

requested extension until June 21, 2016.

                                  Respectfully submitted,



                                               s/Tonya Rolland McLaughlin
                                                Tonya Rolland McLaughlin
                                                1523 Yale Street
                                                Houston Texas 77008
                                                Phone: (713) 529-8500
                                                Fax: (713) 453-2203
                                                TBN 24054176
                                                tonya@rollandlaw.com
                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been
emailed to the following:

      kugler_eric@dao.hctx.net
      Appellate Division
      Harris County District Attorney’s Office
      1201 Franklin Suite 600
      Houston, Texas 77002-1923

                                      _/s/ Tonya Rolland McLaughlin__
                                      Tonya Rolland McLaughlin